DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 11 March 2022 to the previous Office action dated 21 December 2021 is acknowledged. Pursuant to amendments therein, claims 1, 3-13, 16, 18, and 22 are pending in the application.
A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 18 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 May 2020.
	Claims 1, 3-13, and 16 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 11-12 fail to include all the limitations of claim 1 upon which they depend in that they recite menthol concentrations of about 0.1-4 mM and about 0.1-3 mM whereas claim 1 recites a narrower menthol concentration range of about 0.35-1.5 mM.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2013/0102977 A1; published 25 April 2013; of record).
Matsumura et al. discloses an ophthalmic composition that is applied to the eye that suppresses dry eye in the eye (i.e., an artificial tear composition) comprising a member (A) such as a cellulose-based polymer and polyethylene glycol, and a terpenoid (B) (abstract; claim 1) wherein the composition may further comprise one or more nonionic surfactants (C) (claim 5) wherein the nonionic surfactants (C) are in an amount of 0.001 to 5% w/v (i.e., g/100mL) (claim 7; paragraphs [0025], [0137]) wherein nonionic surfactants include polysorbate 80, poloxamer 407, poloxamer 188, and POE hydrogenated castor oils (i.e., polyoxyl castor oil) (paragraphs [0049]-[0050]) wherein polyethylene glycol 400 is a preferred polyethylene glycol (i.e., PEG, MACROGOL) (paragraph [0039]) wherein the polyethylene glycol is particularly preferably 0.05-2% of the composition (paragraph [0040]) wherein a typical cellulose-based polymer may be hydroxypropylmethyl cellulose which provides viscosity (paragraph [0033]) wherein the amount of cellulose-based polymer is more preferably 0.005 to 5% of the composition (paragraph [0034]) wherein viscosity can be adjusted as desired such as 1.1-300 mPas (i.e., 1.1-300 centipoise) (paragraph [0082]) wherein additives such as sugar alcohols for example mannitol may be added (paragraphs [0072]-[0075]) wherein inorganic salt 
Although Matsumura et al. does not disclose one embodiment combining all specific elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Matsumura et al. as discussed above and to make the composition of Matsumura et al. having 0.001 to 5% w/v nonionic surfactants of polysorbate 80, poloxamer 407, poloxamer 188, and polyoxyl castor oil, and thus necessarily between 0.001 and 5% w/v of each such nonionic surfactant; 0.005-5% w/v hydroxypropylmethyl cellulose; 0.05-2% w/v PEG 400; mannitol; 0.01 to 1.5% w/v sodium chloride; 0.0001 to 0.1% w/v menthol; 0.1% w/v potassium sorbate; and 0.001 to 0.3% w/v EDTA; with a viscosity of 1.1-300 centipoise; with a pH of 5.5-8.5; with a reasonable expectation of success, given that Matsumura et al. suggests all such elements.
Regarding the claimed concentrations and pH and viscosity, the concentrations and pH and viscosity of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).
Specifically regarding the claimed concentration of menthol, the cited prior art discloses 0.0001-0.1% w/v menthol as discussed above, which equals about 0.0064-6.4 mM menthol, which overlaps the claimed amounts/ranges of about 0.35-1.5 mM (i.e., given a molar mass of menthol of about 156g/mol; (0.0001g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 0.0064 millimolar; (0.1g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 6.4 millimolar).

Claims 1, 3-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. as applied to claims 1 and 3-12 above, and further in view of Horn ‘401 (US 2014/0378401 A1; published 25 December 2014; of record).
Matsumura et al. is relied upon as discussed above.
Matsumura et al. does not disclose the specifically claimed concentration of mannitol of about 0.1-4% w/v as claimed.
Horn ‘401 discloses ophthalmic compositions such as artificial tear formulations (abstract) comprising salt, nonionic surfactant, and viscosity enhancer (paragraphs [0104]-[0107]) wherein mannitol is included therein as a preferred tonicity agent at a concentration of 0.1-1% w/v (paragraphs [0029], [0249]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
Regarding the claimed concentrations and pH, the concentrations and pH of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).
Specifically regarding the claimed concentration of menthol, the cited prior art discloses 0.0001-0.1% w/v menthol as discussed above, which equals about 0.0064-6.4 mM menthol, which overlaps the claimed amounts/ranges of about 0.35-1.5 mM (i.e., given a molar mass of menthol of about 156g/mol; (0.0001g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 0.0064 millimolar; (0.1g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 6.4 millimolar).

Response to Declaration
The declaration under 37 CFR 1.132 filed 11 March 2022 is insufficient to overcome the outstanding obviousness rejections because: although the declaration appears to show unexpected results, such results are not commensurate in scope with the claimed invention in that all the components and concentrations of the inventive tested compositions are not recited in the claims, and moreover, the declaration does .

Response to Arguments
Applicant's arguments filed 11 March 2022 have been fully considered but they are not persuasive.
Applicant argues that a skilled artisan would not have a reasonable expectation of success because there is no indication that menthol would be effective across the entire range of about 0.0064-6.4 millimolar as disclosed by Matsumura et al. (remarks pages 4-5).  In response, Matsumura et al. does in fact provide such an indication by teaching that the terpenoid is in the composition in such concentration range (claim 4) and that the terpenoid is menthol (claim 3), which provides a reasonable expectation of success.  Obviousness does not require absolute predictability, per MPEP 2143.03(II), 
Applicant argues that Matsumura et al. does not give a skilled artisan any direction as to which of the disclosed menthol concentrations might be effective (remarks pages 4-5).  In response, any menthol concentration within the range disclosed by Matsumura et al. as discussed above would have reasonably been expected to be successful based on such teachings of Matsumura et al., and such disclosed range overlaps with the claimed ranges, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	See above with respect to unexpected results in the declaration.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617